Appeal from a judgment of the County Court of Fulton County (Lomanto, J.), rendered November 24, 1992, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to assault in the second degree and was sentenced as a second felony offender to a term of imprisonment of 2 Vi to 4% years. Even if we accepted defendant’s contention that he did not validly waive his right to appeal, we find nothing in the record to support his argument that he was denied the effective assistance of counsel. We also find no merit to defendant’s contention that the sentence is harsh and excessive given his criminal record and the fact that he pleaded guilty to assault in the second degree in satisfaction of a two-count indictment knowing that he could receive the sentence ultimately imposed, which is less than the harshest possible sentence.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.